DETAILED ACTION

Claims 1-20 are presented for examination

Allowable Subject Matter

Claims 5-6, 12-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma (US Patent Application 20070192526).
As per claim 1, Willey Sharma teaches the claimed invention comprising: 
receiving, at the computing device, a plurality of input/output (IO) commands for a plurality of configuration objects of a storage system [0038-0039, fig. 2, as pointed out multiple 
receiving a modification command for a configuration object of the plurality of configuration objects [0048, 0054, fig. 3, as pointed out session modification commands are also received].
suspending the configuration object in response to receiving the modification command [0068, 0072, fig. 4A-4B, as pointed out if a session modification command is received, where the modification session command can be suspended or stopped].
processing one or more IO commands directed to the suspended configuration object from the plurality of IO commands before the configuration object is modified [0068-0069, fig .4, as pointed out IO commands related to the suspend sessions are queued then processed before the modification].

As per claim 7, Sharma teaches the configuration object includes a storage volume within the storage system [0056, fig. 6A, volume hierarchy].

As per claims 8 and 14-15, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 8 and 14-15 are also anticipated by Sharma for the same reasons set forth in the rejected claims above.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US Patent Application 20070192526)) in the view of Narita (US Patent Application 20160004616).
As per claim 2, Sharma does not teach suspending the configuration object includes generating a bitmap based upon, at least in part, whether each of the plurality of IO commands are directed to the suspended configuration object.
However, Narita teaches suspending the configuration object includes generating a bitmap based upon, at least in part, whether each of the plurality of IO commands are directed to the suspended configuration object [0246, 0251, as pointed out all suspend are based on bitmap formation].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Sharma to include the method of Narita to allow bitmap generation for suspend commands.

As per claim 3, Sharma does not teach suspending one or more IO commands directed to the suspended configuration object received subsequent to suspending the configuration object.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Sharma to include the method of Narita to allow subsequent suspension.

As per claim 4, Sharma does not teach processing one or more IO commands directed to the suspended configuration object received prior to suspending the configuration object based upon, at least in part, the bitmap.
However, Narita teaches processing one or more IO commands directed to the suspended configuration object received prior to suspending the configuration object based upon, at least in part, the bitmap [0252, 0254, as pointed out command are received sequentially before processed in the suspend state].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Sharma to include the method of Narita to allow sequential commands.

As per claims 9-11 and 16-18, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 10-40 are also rejected as being unpatentable over Sharma in view of Narita for the same reasons set forth in the rejected claims above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chapman III (US 20160196424) teaches securing data on untrusted devices.
Shaath (US 20070094471) teaches method and system for providing restricted access to storage medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187